Citation Nr: 1544533	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-26 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Informal conferences were held before a Decision Review Officer (DRO) at the RO in July 2009 and September 2014.  A videoconference hearing was held before the undersigned Veterans Law Judge in June 2015.  The conference reports and a transcript of the Board hearing are of record.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The VBMS electronic claims file contains a November 2014 VA opinion regarding peripheral vascular disease and additional VA treatment records already considered by the RO, as well as the Board hearing transcript.  The Virtual VA electronic claims file contains the November 2014 VA opinion and notification letters for the Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required because there may be outstanding and relevant VA and private treatment records not associated with the claims file, as detailed in the directives below, as well as Social Security Administration (SSA) records not associated with the claims file.  See June 2005 written submission (including SSA letter and disability medical evaluation).

Second, remand is required for an additional VA examination.  The Veteran is currently service-connected for diabetes mellitus, type II, coronary artery disease, diabetic retinopathy, bilateral lower extremity peripheral vascular disease, hypertension, impotence, and perforation of the right tympanic membrane.  The most recent VA examination that included detailed findings for the special monthly compensation claim was in March 2009, more than six years ago.  The most recent VA examination was in September 2014 and addressed only the peripheral vascular disease and coronary artery disease.  Thereafter, the Veteran has alleged that his functionality, including his mobility, had decreased.  See December 2014 written submission (Veteran reported that his health conditions were rapidly deteriorating); June 2015 Bd. Hrg. Tr. at 4 (Veteran testified that doctor told him veins in his feet are entangled and operation is not possible because his heart is too weak).  Based on the foregoing, the Board finds that a more recent examination is needed to ascertain the Veteran's current and total disability picture in relation to his claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  A specific request must be made for any non-VA treatment the Veteran has received, to the extent these records may be relevant to the current claims.  See, e.g., February 2014 VA treatment record (Veteran reported five-day hospitalization at non-VA facility).

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  It is noted that these records appear to be incomplete for treatment for the period from June 2009 to October 2010.  The request for VA treatment records should include a search for the 2009 ABR testing results referenced in the July 2014 VA audiological assessment treatment record, as well as any records for the scheduled December 2014 right lower extremity carbon dioxide angiogram noted in the November 2014 VA treatment records.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine his entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound, specially adapted housing, and a special home adaptation grant.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, regarding the special monthly compensation claim, the examiner must provide an opinion as to whether the Veteran is permanently bedridden, has such significant disabilities as to be in need of regular aid and attendance, or is permanently housebound by reason of service-connected disabilities alone.  

Second, regarding the specially adapted housing and special home adaptation grant claims, the examiner must provide an opinion as to whether service-connected disabilities alone are responsible for: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (5) the loss or loss of use of both hands; or (6) blindness in both eyes, having only light perception, or blindness in both eyes with 5/200 visual acuity or less.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

